Citation Nr: 0921223	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  02-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound of the head.

3.  Entitlement to a compensable evaluation for a shrapnel 
wound of the right shoulder.

4.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2004, the matter was remanded to afford the Veteran 
a hearing.  In August 2004, the Veteran appeared and 
testified before the undersigned at a travel Board hearing in 
Atlanta.  In March 2005, the Board remanded the case for 
additional development.  The Board is satisfied that there 
has been substantial compliance with the remand directives as 
the pertain to the issue decide herein and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The issues of entitlement to increased ratings for shrapnel 
wounds of the head and right shoulder, and entitlement to 
TDIU, are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

During the course of the appeal, the Veteran's PTSD has not 
been manifested by occupational and social impairment, with 
reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for an assignment of a disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as the initial rating for PTSD, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim for service 
connection for PTSD was awarded with an effective date of 
October 30, 2000, the date of his claim, and a 30 percent 
rating was assigned.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

VA has obtained service treatment records and Social Security 
Administration (SSA) records, assisted the Veteran in 
obtaining evidence, afforded the Veteran psychiatric 
examinations, and afforded the Veteran the opportunity to 
give testimony.  All known and available records relevant to 
the issue decided on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


II.  Increased Rating:  PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

In the June 2001 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 30 percent 
disabling rating pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The current 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).  GAF scores are generally used in examinations 
reports regarding veterans' psychiatric disabilities.   

On VA examination in December 2000, the Veteran reported 
recurrent nightmares of his Vietnam experiences, trouble 
sleeping, irritability, and anger problems.  He worked for 
the Ford Motor Company and lived with his wife and younger 
daughter.  He felt detached from his family and had no close 
friends.  He was hypervigilant.  He drank approximately 12 
beers per night.  On examination, the Veteran was casually 
dressed and groomed.  He was cooperative, alert, and oriented 
to person, place, and time.  His speech was coherent.  Mood 
was depressed and angry.  Affect was constricted.  Thought 
processes were goal-directed.  There was no evidence of 
obsessive/ritualistic behavior or hallucinations.  There were 
no homicidal or suicidal thoughts.  Judgment was limited and 
insight fair.  The diagnoses were PTSD, chronic; and alcohol 
dependence.  The GAF score was 60.  The examiner stated that 
the Veteran's PTSD symptoms caused significant distress and 
impairment in his social, occupational, and other areas of 
functioning.

A May 2004 SSA decision noted that the Veteran was disabled 
from the following "severe" impairments:  central cord 
syndrome; traumatic brain injury; post-traumatic arthritis; 
and status-post cervical fusion.

On VA examination in January 2006, the examiner stated that 
the Veteran's PTSD symptoms had worsened in the past five 
years.  The Veteran had experienced an increase in intrusive 
thoughts to the point that they happened constantly; his 
nightmares and flashbacks had also increased.  The Veteran 
had also had increased problems sleeping and increased 
hypervigilance.  He was currently drinking seven rum-and-
Cokes per night.  The examiner stated that the Veteran lived 
with his wife of 38 years.  They have two children.  The 
examiner stated that the Veteran was on Social Security 
disability due to "psychiatric and medical impairments."  
On examination, the Veteran was alert and oriented times 
four, and well-dressed and well-groomed.  His speech was of 
normal rate, tone, and volume.  Mood was dysthymic, affect 
tearful and mood congruent.  Thought processes were linear, 
logical, and goal directed; there were no loose associations 
or flights of ideas.  The Veteran denied suicidal or 
homicidal ideation, intent, or plans.  He denied auditory, 
visual, or tactile hallucinations.  Recent and remote memory 
were intact.  Cognition was intact.  Insight and judgment 
were fair.  The examiner stated that the Veteran experienced 
severe social dysfunction due to PTSD symptoms and would be 
considered not employable due to such symptoms.  Further, 
there was no sign of remission or capacity for improvement.  
The GAF score was 48.

The most recent VA psychiatric examination of the Veteran was 
conducted in February 2008.  The examiner noted no 
hospitalizations for mental disorder.  The Veteran reported 
being depressed three or four days the past week, for several 
hours.  The Veteran had been married for 40 years and stated 
that he guessed his marriage was "going all right."  He had 
close relationships with his two children.  He also reported 
that he had two friends.  He drank a half-gallon of rum every 
three days.  On examination, the Veteran was clean, neatly 
groomed, and appropriately and casually dressed.  His speech 
was unremarkable, spontaneous, clear, and coherent.  His 
affect was normal.  He was fully oriented.  There was no 
evidence of delusions.  The Veteran understood the outcome of 
his behavior.  The examiner noted the Veteran engaged in 
obsessive or ritualistic behavior in the form of counting.  
He had no panic attacks or suicidal or homicidal thoughts.  
There were no episodes of violence.  Remote, recent, and 
immediate memory was normal.  The examiner noted the Veteran 
experienced intrusive memories of Vietnam almost daily; 
hypervigilance; flashbacks, poor sleep, and anger.  The 
examiner noted that the Veteran had stopped working in 2001 
secondary to a motor vehicle accident with resulting head 
injury.  The examiner stated that the Veteran was not 
unemployable due to PTSD.  He had social withdrawal partially 
due to PTSD and exacerbated by alcohol dependence.  The 
prognosis for improvement of his psychiatric condition was 
fair to good if the Veteran sought treatment.  The examiner 
stated that the Veteran's PTSD symptoms did not result in 
deficiencies in the following areas:  judgment, thinking, 
family relations, work, mood, or school.  There was no 
reduced reliability and productivity due to PTSD symptoms.  
There was occasional decrease in work efficiency and 
permanent periods of inability to perform occupational tasks 
due to PTSD signs and symptoms.  The GAF score assigned was 
60.  

Applying the rating criteria to the facts of the case, the 
Board finds that the evidence does not support a rating in 
excess of 30 percent for PTSD for any time during the appeal 
period.  The Veteran's PTSD has been manifested by varying 
degrees of occupational and social impairment, as 
demonstrated by the assignment of GAF scores of 60, 48, and 
60 again.  However, the medical evidence shows that he is 
overall mentally intact with logical, coherent, and relevant 
thought processes.  His memory was intact on the most recent 
VA examination.

The Veteran's symptoms and GAF scores on the VA examinations 
met the criteria for a 30 percent rating.  Although a GAF 
score of 48 ( recorded at the January 2006 VA examination) 
indicates serious symptoms, the evidence does not show that 
Veteran's condition approximates a 50 percent rating.  He has 
been noted to have a good relationship with his family, and 
the record indicates that he stopped working due to his 
serious head injury sustained in a car accident in 2001.  
While the 2006 VA examiner described the Veteran as 
unemployable due to his PTSD symptoms, this examiner was 
apparently under the impression that the Veteran had been 
found disabled at least in part due to his PTSD, and did not 
note the car accident in 2001; in fact, the SSA decision of 
record indicates that the Veteran's disability was based on 
physical impairments.  Additionally, while the 2006 VA 
examiner described worsening PTSD symptoms, the mental status 
examination itself did not show findings that would support a 
50 percent rating.  Finally, the 2006 VA examiner described 
the Veteran's PTSD as showing no signs for improvement, when 
the February 2008 examination showed a significantly more 
positive assessment.  That examination found that the Veteran 
was not unemployable due to PTSD, that his prognosis for 
improvement was fair to good, and that his PTSD symptoms did 
not result in reduced reliability and productivity.

Looking at his symptoms as a whole, the Veteran's symptoms do 
not more nearly approximate the criteria for a 50 percent 
rating.  As shown above, the medical evidence of record does 
not show that the Veteran's PTSD causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

In a January 2009 written brief, the Veteran's representative 
argued that a February 2008 VA examination was inadequate 
because the examiner attempted to separate the impact of 
alcohol abuse from the service-connected PTSD and the 
examiner noted "yes" or "no" in relation to various 
psychiatric symptoms.  The Board finds the examination 
adequate because the examiner provided an evaluation and a 
diagnosis.  It is up to the Board to weigh and interpret the 
medical reports of record.  Moore v. Nicholson, 21 Vet. App. 
211 (2007).  

In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Accordingly, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9411.

Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The symptoms manifested by the Veteran's 
PTSD and discussed above are included in the schedular rating 
criteria.  The Veteran's disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation for 
the service-connected PTSD is adequate and referral is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer 
v. Peake, 22 Vet. App. 242 (2008). 

ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.


REMAND

The Veteran contends that he is entitled to higher ratings 
for his service connected shrapnel wounds of the head and 
right shoulder.  Unfortunately, additional development is 
required before these issues can be adjudicated.  
Specifically, that the Veteran be furnished with notice in 
compliance with the guidance set forth in Vazquez-Flores, 22 
Vet. App. at 37.

The medical evidence as it now stands does not provide a 
basis to differentiate between the symptoms of the Veteran's 
service-connected shrapnel wounds of the head and those 
resulting from his traumatic brain injury sustained in a 
motor vehicle accident in January 2001.  Additionally, the 
January 2006 VA examination did not provide range of motion 
figures for the service-connected right shoulder.  
Accordingly, these issues must be remanded for new 
examinations which will also address the effect of these 
service connected disabilities on the Veteran's ability to 
work.  A remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall, 11 
Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, 38 C.R.F. § 3.159(e), 
and any other applicable legal 
precedent.  Specifically, the AMC/RO 
should furnish the Veteran notice in 
compliance with the guidance set forth 
in Vazquez-Flores, 22 Vet. App. at 37.

2.  Upon completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination(s) to determine the 
current nature and severity of his 
service-connected shrapnel wounds of 
the head and right shoulder.  The 
claims folder should be made available 
to the examiner(s) for review.  Any 
indicated evaluations, studies, and/or 
tests deemed to be necessary by the 
examiner should be accomplished.

With respect to the shrapnel wounds of 
the head, the examiner should identify 
all current residuals of the service-
connected shrapnel wound.  The examiner 
should specifically differentiate 
between any current functional or 
neurologic symptoms that may be related 
to the Veteran's traumatic brain injury 
sustained in a motor vehicle accident 
in January 2001 as opposed to the 
service-connected shrapnel residuals.  
If it is not medically possible to do 
so, the examiner should clearly so 
state.  All opinions expressed should 
be accompanied by a clear rationale 
consistent with the evidence of record.

With respect to the shrapnel wounds of 
the right shoulder, the examiner should 
identify all current residuals of the 
service-connected shrapnel wound.  The 
examiner should specifically should 
specifically note the Veteran's range 
of motion, and note whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement, as well as whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner should also comment on any 
neurological impairment related to his 
service-connected disability and 
discuss the extent of such impairment, 
if any.  If neurological impairment due 
solely to the Veteran's service-
connected shoulder disability is not 
present, the examiner should so state.  

The examiners should then provide an 
opinion as to the effect that the 
service-connected shrapnel wounds of 
the head and right shoulder have, if 
any, on the Veteran's current level of 
occupational impairment.  A complete 
rationale for all opinions must be 
provided. 

3.  After completion of the foregoing, 
readjudicate the Veteran's claims for 
increased ratings for shrapnel wounds 
of the head and right shoulder, and for 
TDIU.  If the determination of any of 
these claims remains unfavorable to the 
Veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide the Veteran and his 
representative a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


